Title: William Pinkney to Thomas Jefferson, 27 June 1812
From: Pinkney, William
To: Jefferson, Thomas


          Dear Sir Baltimore June 27. 1812 
          I had the Honour to receive a few weeks ago, the very acceptable Present of your Book on Livingston’s Claim, which I have read in part with great Attention, & intend to finish in a Day or two.—It has a Bearing upon a Cause in which I am concerned as Counsel in Maryland, and affords me Lights which certainly I had not before.
          As far as I have gone I find the Statements clear, and the Reasoning absolutely conclusive. You appear to have exhibited a complete View of the Subject as to Fact and Law—and the whole is evidently the Result of the most diligent Research and careful Reflection.—I cannot help thinking that it ought to be so published as to go into full Circulation.—Not only Lawyers, but the public in general, would peruse such a Work with Pleasure & Profit.—Be pleased, Sir, to accept my Thanks for this Pamphlet, and to be assured that I have received it with a lively Interest, connected, not with the Subject only, or with the masterly manner in which it is treated, but with the author personally, for whom my unfeigned & respectful Attachment is too well known to require to be mentioned.
          I have the Honour to be Dear Sir—Your faithful Friend & Obedient ServantWm Pinkney
        